Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 20, what does “is at most a threshold mass concentration” mean in the context of this claim?  What reference is the “a concentration” being compared to?  That so-called reference “a threshold mass concentration” is undefined.

Claim 1,2,6,7,8,9,10,11,12,15,18,19,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew 7,448,941.
Drew 7,448,941 teaches (Figure 1,2) a test system, including: particulate distribution structure having inlet (note auger 23 in device 20), outlet (either above element that is immediately adjacent to and above pipes 30,32,34; or one of the exits of 30,32,34), the outlets discharging distributed streams, the structure distributing the stream such that particulate material is substantially uniformly distributed within either of the streams; particulate acceleration structure (portion of 24 immediately adjacent/downstream of 28 in Figure 1), and motive gas inlet (immediately adjacent/upstream of 28 in Figure 1), the structure receiving the stream via the acceleration structure inlet, receiving motive gas stream via motive gas inlet, such combining with the distributed particular stream to accelerate the particular material and generate an accelerated particulate stream, and to direct the stream to a test sample 26.  The stream finally exits into element 48.  There is a supply 20.

As to claims 1,2,6,15,19, it would have been obvious to one of ordinary skill to mount the specimen within the channel to either (1) assure that the specimen remains stationary, or (2) to provide for a standard manner of providing consistent testing of specimens.
As to claim 7,

    PNG
    media_image1.png
    476
    757
    media_image1.png
    Greyscale

As to claims,9,8, note the auger 23 which meters the particles.  Auger type meters are variable, and thus one may employ such and necessarily set the rate to his preference.   
As to claim 10, velocity is controllable (Para 12), necessarily varying concentration.  
As to claims 11,12, see element 48, which includes a filter 51.  Also, it would have been obvious to employ a port to actually remove collected particles therein to allow for system reuse.
As to claim 18, the partulates include all airborne.
As to claims 19,20,21, the system is limited to the auger speed, diameter of pipes 30,32,34 and blower 12 power.  Also, an enabling system (like Drew) suggest that the concentration is effective to . 

Claims 16,17,13,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew as applied to claims 1,19 above, and further in view of Lehman 2017/0343468.
As to claim 16, Lehman teaches (Para 33) application of a window 52 to permit for viewing within the test chamber 12.
As to claims 17,20,21, it would have been obvious to measure concentration as Lehman ‘468 teaches (Para 71) the desire to determine concentration to control the delivery system in an erosion tester.
As to claim 13, Lehman teaches recirculating the particulates, such that one may be less inclined to be required plan for disposal.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhongtian teach a system, including: 

    PNG
    media_image2.png
    434
    620
    media_image2.png
    Greyscale


	Young et al 2018/0172576 teaches test system that includes distribution and acceleration structure that mixes (air and particles) and accelerates (particles) in a dispersion chamber 2014, and test sample 218 holder downstream thereof.  However, there are not two separate “distribution” and “acceleration” sections, where the acceleration section receives “substantially uniformly distributed” material as called for in Applicant’s claim 1. 
	Sontvedt 5,250,807 teaches (Figure 1) a system, including:

    PNG
    media_image3.png
    453
    512
    media_image3.png
    Greyscale

.
The system tests erosion of specimen 5.  However, the acceleration structure does not employ “gas” as called for in Applicant’s claim 1.
	Young et al 2018/0172576 refer (Para 69) different device orientations.

Claims 3,4,5,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        

.